
	

114 HR 3823 IH: To provide for direct hire authority for positions in the Pipeline and Hazardous Materials Safety Administration, and for other purposes.
U.S. House of Representatives
2015-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3823
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2015
			Mr. Gene Green of Texas (for himself, Mr. Olson, Ms. Hahn, and Mr. Babin) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for direct hire authority for positions in the Pipeline and Hazardous Materials Safety
			 Administration, and for other purposes.
	
	
		1.Direct hire authority for Pipeline and Hazardous Materials Safety Administration
 (a)AuthorityThe Administrator of the Pipeline and Hazardous Materials Safety Administration may appoint qualified candidates to positions described in subsection (b) without regard to sections 3309 through 3319 of title 5, United States Code.
 (b)ApplicabilityThe authority under subsection (a) applies with respect to candidates for any position that would likely allow increased activities relating to pipeline safety, as determined by the Administrator.
 (c)Employee definedAs used in this section, the term employee has the meaning given such term in section 2105 of title 5, United States Code. (d)TerminationThe authority to make appointments under this section shall not be available after December 31, 2017.
 2.ReportNot later than 180 days after the date of enactment of this Act, and annually thereafter through calendar year 2017, the Administrator of the Pipeline and Hazardous Materials Safety Administration shall submit to Congress a report on efforts of the Administration to hire women, minorities, and veterans as inspectors since January 1, 2012.
		
